DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 9-11, filed 12/21/2020, with respect to claims 1, 3-9 and 11-13 have been fully considered and are persuasive. The previous rejection has been withdrawn.

Allowable Subject Matter
Claims 1, 3-9 and 11-13 are allowed.

The specific teaching of claim 1, i.e., “and in electrical communication with the computing accessory when disposed in the grip,” in combination with the remaining elements or steps, are not taught or adequately suggested in the prior art of record.
*Claims 3-5 depend, either directly or indirectly, from claim 1 and are therefore allowed for at least the same reasons.
The specific teaching of claim 6, i.e. “as to enable the transmission of electrical signals between the computing accessory and the computing device,” in combination with the remaining elements or steps, are not taught or adequately suggested in the prior art of record.
*Claims 7-9 and 11-12 depend, either directly or indirectly, from claim 6 and are therefore allowed for at least the same reasons.
The specific teaching of claim 13, i.e. “wherein the stylus is to actuate the K-Lock interface if inserted into the attachment barrel,” in combination with the remaining elements or steps, are not taught or adequately suggested in the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RASHEN E MORRISON/Examiner, Art Unit 2841                                                                                                                                                                                                        
/Anthony Q Edwards/Primary Examiner, Art Unit 2841                                                                                                                                                                                                        
March 9, 2021